Citation Nr: 0004360	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for chest pain on a 
direct basis, or alternatively, as a manifestation of an 
undiagnosed illness.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for skin disorders, to 
include folliculitis, tinea cruris, pseudofolliculitis barbae 
and alopecia areata, on a direct basis, as secondary to 
exposure to Agent Orange, or alternatively, as a 
manifestation of an undiagnosed illness, to include whether 
new and material evidence has been presented to reopen the 
claim.

6.  Entitlement to service connection for a blood disorder, 
to include anemia and leukopenia, on a direct basis, as 
secondary to exposure to Agent Orange, or alternatively, as a 
manifestation of an undiagnosed illness.

7.  Entitlement to service connection for a liver disorder on 
a direct basis, as secondary to exposure to Agent Orange, or 
alternatively, as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969 
with a tour of duty in the Republic of Vietnam during the 
Vietnam Era.  He also had active service from November 1990 
to June 1991 with a tour of duty in Southwest Asia during the 
Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a rating decision dated in January 
1994, the RO denied service connection for right shoulder 
disability, bilateral knee disability, chest pain and neck 
disability.  The appellant submitted his Notice of 
Disagreement (NOD) with the RO's decision by means of a Form 
21- 4138 filing dated in February 1994.  The RO issued a 
Statement of the Case (SOC) in December 1994, and the 
appellant perfected his appeal to these issues by means of a 
Form 9 filing dated in January 1995.

In a rating decision issued in May 1997, the RO denied 
service connection for a skin disorder, anemia and a liver 
disorder on both a direct basis and as secondary to exposure 
to Agent Orange.  The RO also denied a claim for service 
connection for a blood condition, muscle pains, chronic 
fatigue, skin rashes and diarrhea due to injections received 
during the Persian Gulf War and as an undiagnosed illness 
related to his service in the Persian Gulf War.  The 
appellant filed his NOD by means of a Form 21- 4138 filing 
dated in July 1997.  In August 1997, the RO issued an SOC 
which only addressed the Agent Orange claims.  The appellant 
completed his appeal regarding the Agent Orange claims by 
means of a Form 9 filing dated in September 1997.

In a Supplemental Statement of the Case (SSOC) issued in July 
1998, the RO reconsidered the appellant's claims for service 
connection for chest pain, anemia, liver disorder and a skin 
disorder as manifestations of an undiagnosed illness.  This 
theory of causation may be properly considered along with the 
claims on appeal.  See generally Ashford v. Brown, 10 
Vet.App. 120, 123 (1997).  Also in the July 1998 SSOC, the RO 
addressed separately the issues of muscle pains, chronic 
fatigue, skin rashes and diarrhea, but the appellant has not 
submitted a substantive appeal on these issues.  The Board 
also notes that the RO had previously denied a claim for 
service connection for a scalp infection in 1978.  
Accordingly, the Board has rephrased the issues listed on the 
title page in order to more properly reflect the claims on 
appeal.

The Board finally notes that the appellant appears to have a 
raised a claim for service connection for tinnitus in his 
Application for Compensation or Pension dated in April 1997.  
This claim is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The appellant has presented competent evidence of in- 
service treatment for right shoulder disorder, variously 
diagnosed as transient joint inflammation, mild impingement 
syndrome and rotator cuff tendonitis, with continuity of 
symptomatology and diagnosis of osteoarthritis following 
service.

2.  The appellant's claim for service connection for right 
shoulder disability is plausible, and VA has a further duty 
to assist him in the development of his claim.

3.  The appellant has presented competent evidence of in- 
service treatment for bilateral knee disorder, variously 
diagnosed as probable patello- femoral dysfunction, early 
degenerative disease, chondromalacia and transient joint 
inflammation, with continuity of symptomatology and diagnosis 
of osteoarthritis following service.

4.  The appellant's claim for service connection for 
bilateral knee disability is plausible, and VA has a further 
duty to assist him in the development of his claim.

5.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's costochondritis and 
his periods of active service.

6.  The appellant's complaint of chest pain is attributable 
to a diagnosed condition of costochondritis.

7.  The appellant's claim for service connection for chest 
pain on a direct basis, or alternatively, as a manifestation 
of an undiagnosed illness is not plausible.

8.  No competent medical evidence has been presented or 
secured to establish the existence of a clinically 
diagnosable disability of the neck.

9.  The appellant's claim for service connection for neck 
disability is not plausible.

10.  In a rating decision dated in October 1978, the RO 
denied the appellant's claim for service connection for a 
scalp infection on the basis that the claimed condition was 
not shown by the evidence of record.  The appellant was 
provided notice of this decision, but he failed to appeal.

11.  Additional evidence since the RO's October 1978 final 
decision which denied service connection for a scalp 
infection is new and material inasmuch as it includes a 
competent medical diagnosis of scalp folliculitis.

12.  The appellant has presented competent medical evidence 
of treatment for folliculitis, tinea cruris and 
pseudofolliculitis barbae during his first and second periods 
of active service with lay description of continuity of 
symptomatology.  He has also presented competent medical 
evidence that alopecia areata is secondary to scalp 
folliculitis.

13.  The appellant's claim for service connection for 
folliculitis, tinea cruris, pseudofolliculitis barbae and 
alopecia areata is plausible, and VA has a further duty to 
assist the appellant in the development of his claim.

14.  Anemia, leukopenia and increased levels of alanine 
aminotransferase (ALT) were first manifested many years after 
the appellant's first period of active service and are not 
among the diseases legally presumed to be due to exposure to 
Agent Orange.

15.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's mild anemia and 
leukopenia, or any other blood abnormality, and his periods 
of active service.

16.  The appellant's claim for service connection for a blood 
disorder on a direct basis, as secondary to exposure to Agent 
Orange, or alternatively, as a manifestation of an 
undiagnosed illness is not plausible.

17.  No competent medical evidence has been presented or 
secured to establish the existence of a clinically 
diagnosable disorder of the liver.

18.  Increased levels of alanine aminotransferase (ALT) were 
first manifested prior to the appellant's period of service 
in Southwest Asia during the Persian Gulf War.

19.  The claim for service connection for liver disorder on a 
direct basis, as secondary to exposure to Agent Orange, or 
alternatively, as a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
shoulder disability is well grounded, and VA has a further 
duty to assist the appellant in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral knee disability is well grounded, and VA has a 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for chest 
pain on a direct basis, or alternatively, as a manifestation 
of an undiagnosed illness is not well grounded, and there is 
no further duty to assist the appellant in the completion of 
his application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for neck 
disability is not well grounded, and there is no further duty 
to assist the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

5.  The RO's October 1978 rating decision wherein service 
connection for a scalp infection was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

6.  The evidence submitted by the appellant since October 
1978 is new and material and serves to reopen his claim for 
service connection for scalp folliculitis.  38 U.S.C.A. 
§§ 1154(b), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  The claim of entitlement to service connection for 
folliculitis, tinea cruris, pseudofolliculitis barbae and 
alopecia areata is well grounded, and VA has a further duty 
to assist the appellant in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim of entitlement to service connection for a 
blood disorder, to include anemia and leukopenia, on a direct 
basis, or alternatively, as a manifestation of an undiagnosed 
illness is not well grounded, and there is no further duty to 
assist the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

9.  The claim of entitlement to service connection for liver 
disorder on a direct basis, or alternatively, as a 
manifestation of an undiagnosed illness is not well grounded, 
and there is no further duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. §§ 5103(a) and 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

On his enlistment examination for his first period of active 
service, dated in June 1966, the appellant did not voice any 
complaint regarding the claimed disabilities in question.  At 
that time, he was given an essentially "normal" clinical 
evaluation.  Service medical records do show treatment for 
papular and acne form lesions of the face and neck "x 1 yr" 
in April 1967.  At that time, he was prescribed pHisoHex, 
Foster soap, salicylic acid and ointments.  He was treated 
for a venereal wart in November 1967, and a small lesion on 
the underside of the penis was noted in May 1968.  In 
December 1968, there were was a notation of "? old area of 
folliculitis of groin.  No problem @ present time."  On his 
separation examination, dated in May 1969, he denied any 
significant medical history and, again, was given an 
essentially "normal" clinical evaluation.

Medical records for the appellant's reserve service, dated 
from 1972 to 1989, show treatment for folliculitis in August 
1981 and May 1984.  He was treated for a groin rash, assessed 
as questionable erythrasma and/or tinea cruris, in September 
1986.  He was also treated for atopic dermatitis of the arms, 
neck and groin in September 1988.  His periodic examinations 
during this time period, however, indicated essentially 
"normal" clinical evaluations.

In a letter dated in June 1989, the American Red Cross 
informed the appellant that analyses of his recent donor 
blood revealed levels of alanine aminotransferase (ALT) which 
were considered in the upper limits of normal.  It was noted 
that there were several conditions associated with increased 
levels of ALT, such as non- A hepatitis, non- B hepatitis and 
taking certain medications, and that such blood could not be 
utilized by the American Cross for transfusion purposes.

On VA Agent Orange examination, dated in January 1990, the 
appellant reported a history of intermittent skin "bumps" 
and partial loss of scalp hair which first manifested during 
his service in Vietnam.  Physical examination, which included 
serum testing, blood testing, urinalysis and chest x- rays, 
indicated diagnoses of folliculitis of the back of the head 
and the upper neck, partial alopecia areata of the scalp, 
bilateral tinea pruris of the groin, mild anemia of 
undetermined etiology and mild leukopenia.  It was the 
examiner's opinion that the appellant did not manifest any 
residuals from his exposure to Agent Orange.

Service medical records from the appellant's second period of 
active service first record the appellant's complaint of 
right shoulder and bilateral knee pain in January 1991.  At 
that time, he reported that the pain began while stationed in 
Saudi Arabia due to increased squatting, climbing and 
lifting.  Physical examination was significant for pain with 
resisted extension, and the assessment was of probable 
patello- femoral dysfunction.  There was also a notation of 
"LOD - YES."  An examination later that month yielded a 
diagnosis of probable early degenerative joint disease.

On May 17, 1991, an examiner noted impressions of bilateral 
chondromalacia and tinea barbae, and referred the appellant 
for an orthopedic consultation.  A subsequent orthopedic 
consultation, which was significant only for a finding of 
tender patellofemoral joints, indicated a diagnosis of 
"transient joint inflammation of the knee and [right] 
shoulder."  At that time, x- ray examinations of the left 
knee, right knee and right shoulder were interpreted as 
"normal."  However, a contemporaneously conducted periodic 
examination indicated that the knees and right shoulder were 
"within normal limits."  In June 1991, an examiner 
indicated diagnoses of "psuedofolliculitis" and "right 
rotator cuff tendonitis."  At that time, the appellant was 
given a shaving profile for psuedofolliculitis barbae.  An 
orthopedic consultation in June 1991 indicated diagnoses of 
bilateral retropatellar degenerative joint disease and mild 
impingement syndrome of the right shoulder.  

Post- service, VA outpatient treatment records reveals a 
diagnosis of osteoarthritis of both knees and the right 
shoulder in April 1992.  In October 1992, he presented with 
complaint of chest pain of one weeks duration.  Physical 
examination reproduced the pain upon anterior- posterior 
chest compression and an electrocardiogram revealed left 
ventricular hypertrophy by voltage.  Diagnostic impression 
was of costochondritis.  In February 1993, he reported a ten 
year history of alopecia.  In May 1993, an examiner indicated 
an impression of scalp folliculitis with alopecia as likely 
secondary rubbing and scratching the scalp folliculitis.  In 
March 1995, the appellant experienced full regrowth of the 
hair on his scalp, and the examiner noted an impression of 
"alopecia - resolved."  An August 1994 VA Persian Gulf 
Screening examination indicated diagnoses of status post torn 
right rotator cuff, scalp folliculitis, complaint of memory 
loss, intermittent low back pain, and complaint of night 
sweats.

II.  Applicable law and regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by the claim.  Grottveitt v. Brown, 5 
Vet.App. 91 (1993).  For some factual issues, competent lay 
evidence may be sufficient; however, where the claim involves 
issues of medical fact, such as medical causation or 
diagnosis, competent medical evidence is required.  Id.

Under the general laws and regulations governing VA 
compensation entitlement, a well grounded claim for service 
connection requires evidence of 1) a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and 3) a nexus, or link, between the in- service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); see also 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991); 38 C.F.R. § 3.303 (1999).

VA has also promulgated regulations entitling service 
connection for certain enumerated diseases on a presumptive 
basis.  See 38 C.F.R. §§ 3.307 and 3.309 (1998).  In 
pertinent part to the claims on appeal, primary anemia and 
arthritis may be presumed to have been incurred during 
service under 38 C.F.R. §§ 3.309 if such disability 
manifested itself to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.309 (1999). 

Furthermore, where a veteran who served in the Republic of 
Vietnam during the Vietnam Era shows a current manifestation 
of a presumptive disease related to herbicide exposure, no 
more evidence is necessary to establish a well grounded 
claim.  Brock v. Brown, 10 Vet.App. 155, 162- 63 (1997).  VA 
laws and applicable regulatory provisions pertaining to Agent 
Orange and herbicide exposure stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.309(e) (1999).  The 
diseases entitled to presumptive service connection are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and 
specified forms of soft- tissue sarcoma.  Id.

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA 
shall pay compensation to a Persian Gulf War veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), provided that the 
disability becomes manifest to a degree of 10 percent or more 
prior to December 31, 2001, and assuming that such disability 
cannot otherwise be attributed to any known clinical 
diagnosis.  The signs and symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, skin problems, headache, joint and 
muscle pain, abnormal weight loss, menstrual disorders, sleep 
disturbances and signs or symptoms involving the neurologic, 
neuropsychological, respiratory, gastrointestinal and 
cardiovascular systems.  38 C.F.R. § 3.317(b) (1999).

III.  Service connection  - right shoulder disability

The appellant contends that his right shoulder disability was 
incurred during active service.  During his appearance before 
the RO in September 1995, he testified to the onset of right 
shoulder pain while performing manual labor duties during the 
Persian Gulf War.  He indicated that he received some 
treatment for his right shoulder pain in service.  He further 
testified to receiving medical treatment for continuity of 
symptomatology following his separation from active service.

The appellant's service medical records confirm his treatment 
for right shoulder pain beginning in January 1991.  
Subsequent examinations indicated diagnoses which included 
transient joint inflammation, rotator cuff tendonitis and 
mild impingement syndrome.  However, x- ray examination of 
the right shoulder was interpreted as "normal."  
Furthermore, a formal periodic physical examination of the 
shoulder in May 1991 indicated findings "within normal 
limits."  Post- service, he was diagnosed with 
osteoarthritis of the right shoulder by VA in 1992.  His 
Persian Gulf Screening examination also notes a history of 
status post torn rotator cuff.

Based upon the above, the Board finds that the appellant's 
claim is well grounded as he has presented competent evidence 
of in- service treatment for right shoulder disorder, 
variously diagnosed as transient joint inflammation, rotator 
cuff tendonitis and mild impingement syndrome, with 
continuity of symptomatology and diagnosis of osteoarthritis 
following service.  As addressed in the remand appended to 
this decision, the Board is of the opinion that a VA 
orthopedic evaluation is necessary in order to determine the 
nature and etiology of the appellant's right shoulder 
disability.

IV.  Service connection - bilateral knee disability

The appellant contends that that his bilateral knee 
disability was incurred during active service.  In this 
respect, he has testified to the onset of bilateral knee 
pain, particularly in the joints, during his tour of duty in 
the Persian Gulf.  Indeed, his service medical records show 
several treatments for his complaint of bilateral knee pain, 
variously diagnosed as probable patello- femoral dysfunction, 
probable early degenerative joint, chondromalacia and 
transient joint inflammation.  Post- service, he has 
testified to continuity of symptomatology, and VA clinical 
records note a diagnosis of "osteoarthritis" in 1992.  
Based upon the above, the Board finds that the appellant's 
claim is well grounded as he has presented competent evidence 
in- service treatment for bilateral knee disorder, variously 
diagnosed as probable patello- femoral dysfunction, early 
degenerative disease, chondromalacia and transient joint 
inflammation, with continuity of symptomatology and diagnosis 
of osteoarthritis following service.

However, the Board also notes that an in- service x- ray 
examination of the appellant's knees were interpreted as 
"normal" and that a formal periodic examination just prior 
to his separation from service was "within normal limits."  
Furthermore, the only clinically significant findings during 
service were of pain upon resistance and tender 
patellofemoral joints.  As addressed in the remand appended 
to this decision, the Board is of the opinion that a VA 
orthopedic evaluation is necessary in order to determine the 
nature and etiology of the appellant's current bilateral knee 
disability.

V. Service connection - chest pain

The appellant contends that his symptomatology of chest pain 
is causally related to his second period of active service, 
or alternatively, is the manifestation of an undiagnosed 
illness related to his service in the Persian Gulf War.  The 
first requirement for a well grounded claim is competent 
evidence that he has the disability for which he is seeking 
benefits.  Review of an October 1992 VA clinical record notes 
a diagnosis of costochondritis in conjunction with his 
complaint of chest pain.  Thus, he has satisfied the first- 
prong of the Caluza requirements by presenting competent 
medical evidence of a current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records are negative for complaint or 
treatment for chest pain.  During his appearance before the 
RO in 1995, he testified that he first experienced chest pain 
in Charleston following his return from the Persian Gulf.  
However, on his application for service connection in July 
1991, he indicated that he first experienced chest pain in 
service during the month of January 1991.  For the limited 
purposes of a well grounded analysis, however, the Board will 
presume that the appellant experienced chest pain during 
service, as required by King v. Brown, 5 Vet.App. 19, 21 
(1993).  See Arms v. West, 12 Vet.App. 188, 198 (1999) 
(laypersons may provide probative evidence regarding 
conditions capable of observation or within the realm of lay 
knowledge).

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
chest pain, which has been diagnosed as a manifestation of 
costochondritis by VA, is not well grounded as he has failed 
to satisfy the third Caluza requirement.  In this respect, 
the record first reveals a diagnosis of costochondritis, 
stemming from his complaint of chest pain, following his 
separation from service in 1992.  There is no medical 
evidence of a causal relationship between his costochondritis 
and his military service, to include his alleged in- service 
symptomatology of chest pain.  His own opinion of such a 
causal connection is insufficient to well ground his claim 
because, as a layperson, he is not competent to speak to 
matters involving medical diagnosis or etiology.   See Savage 
v. Gober, 10 Vet.App. 488 (1997) (a well grounded claim 
requires more than bare assertions of relating claimed in- 
service symptomatology to a medical diagnosis rendered 
thereafter).

As reflected on his October 1992 VA clinical record, the 
appellant's complaints of chest pain has been attributed to 
his costochondritis.  Furthermore, an August 1994 VA Persian 
Gulf Screening examination was negative for opinion regarding 
any association of his chest pain to an undiagnosed illness.  
Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not for application because his symptoms of chest 
pain are attributable to a known clinical diagnosis.  
Accordingly, his claim for service connection for chest pain 
on a direct basis, or alternatively, as a manifestation of an 
undiagnosed illness, must be denied as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

VI. Service connection - neck disability

The appellant next contends that he has a neck disorder which 
is causally related to his periods of active service.  During 
his appearance before the RO in 1995, he testified to a neck 
disability primarily manifested by stiffness which he treats 
with Motrin.  He did not recall any particular injury, and he 
conceded that he has not been given a formal diagnosis for 
his neck problems.  The medical evidence of record, to 
include service medical records and VA clinical records, also 
does not establish the existence of clinically diagnosable 
neck disability.  His lay contentions that he currently 
manifests a disability of the neck are insufficient to 
supplement the requirement of submitting a competent medical 
diagnosis of a current disability.  Grottveit, 5 Vet.App. at 
93.  As such, his claim must be denied as not well grounded 
as he has failed to present a valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).



VII.  Service connection - skin disorder

The appellant contends that his skin disorders of scalp 
folliculitis, alopecia areata, tinea cruris and 
pseudofolliculitis barbae were first manifested or incurred 
during his periods of active service.  He originally filed a 
claim for service connection for a "scalp infection" in 
August 1978.  The RO, in an October 1978 decision, denied 
this claim on the basis that the claimed condition was not 
shown by the evidence of record.  The appellant was provided 
notice of this rating decision, but he failed to appeal.  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).  He sought 
to reopen his claim in December 1989, but apparently 
abandoned his attempt.  He next raised the claim for service 
connection in connection with the current appeal. 
Accordingly, the Board finds that this claim was finally 
denied in the RO's decision dated in October 1978.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the new 
and material standard must be applied with respect to the 
adjudication of both of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

In connection with the current appeal, the appellant has 
presented previously unconsidered medical evidence showing 
that he currently manifests scalp folliculitis.  As such, he 
clearly has presented evidence which is both new and material 
with respect to his claim.  See 38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Accordingly, the Board finds that it has jurisdiction to 
review the claim for service connection for scalp 
folliculitis on the merits.  38 U.S.C.A. § 5108 (West 1991).  
The Board also notes that his claims for service connection 
for alopecia areata, tinea cruris and pseudofolliculitis 
barbae have not been subject to a previous final denial.

Upon review of the record, the Board finds that the appellant 
has presented a well grounded claim for service connection 
for folliculitis, alopecia areata and tinea cruris of the 
groin.  In this respect, the conditions of folliculitis and 
an old rash area on the groin were first noted during the 
appellant's first period of active service.  The record 
suggests that such conditions may be chronic in nature, as 
evidenced by his treatment for folliculitis and groin rash 
during his periods of reserve treatment in the 1980's.  
Records covering his second period of service first show 
treatment for pseudofolliculitis barbae.  A VA examiner has 
opined that alopecia areata may be secondary to scalp 
folliculitis, although it appears that his condition may have 
"resolved."

In reaching this conclusion, the Board is observant that the 
record is absent of any showing of any of the above mentioned 
conditions during the time period from 1968 to 1981.  
However, the appellant's lay observations of "intermittent" 
skin bumps during this time period hold some probative value.  
Arms, 12 Vet.App. at 198 (lay observation is competent to 
identify the existence of a skin abnormality).  As such, the 
Board is of the opinion that the appellant should be afforded 
VA examination by a dermatology specialist for the purpose of 
determining the nature and etiology of his various skin 
disorders.

Furthermore, the Board is also of the opinion that the RO 
should attempt to verify the dates and type of military 
service that the appellant performed from the time period 
from 1972 to 1989.  Specifically, the RO should determine the 
appellant's duty status for the time periods of August 1981, 
May 1984, September 1986 and September 1988.

VIII.  Service connection - blood disorder

The appellant next claims service connection for a blood 
disorder on a direct basis, as secondary to exposure to Agent 
Orange, or alternatively, as a manifestation of an 
undiagnosed illness.  Review of his January 1990 VA Agent 
Orange examination reveals that he holds diagnoses of mild 
anemia of undetermined etiology and leukopenia.  The Board 
also notes that the American Red Cross noted increased levels 
of ALT in his blood in 1989.  As such, he has satisfied the 
first- prong of the Caluza requirements by presenting 
competent medical evidence of a current disability.

Upon reviewing the pertinent evidence, however, the Board 
fails to find any evidence of record which establishes a 
causal connection between mild anemia, leukopenia and/or any 
other abnormality of his blood and his periods of active 
service.  In this respect, there is no medical evidence of 
record which shows that the appellant manifested such disease 
processes until many years following his first period of 
active service.  It is also not shown that he manifests 
"primary" anemia.  In any event, there is also no medical 
evidence of aggravation of any of these disease processes 
during his second tour of duty.  Thus, under the general laws 
and regulations governing VA compensation entitlement, his 
claim must be denied as not well grounded.  Caluza, 7 
Vet.App. 498 (1995); 38 C.F.R. § 3.309 (1999).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  However, mild 
anemia, leukopenia, and/or increased levels of ALT are not 
listed among the presumptive diseases specified in 38 C.F.R. 
§ 3.309(e).  Additionally, the VA examiner who rendered these 
diagnoses also rendered opinion that the appellant did not 
manifest any residuals associated with his exposure to Agent 
Orange.  As such, his claim for service connection based upon 
presumptive service connection under 38 C.F.R. § 3.309 is not 
plausible.  

Furthermore, mild anemia and leukopenia, in and of 
themselves, are known clinical diagnoses, and there is no 
opinion of record that either disease process is associated 
with an undiagnosed illness.  His increased levels of ALT 
were first manifested prior to his service in the Persian 
Gulf and, therefore, could not be attributable to his service 
in Southwest Asia.  Therefore, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 relating to claims involving 
undiagnosed illnesses in Persian Gulf War veterans are also 
not for application.

In reaching this conclusion, the Board is cognizant of the 
appellant's lay contentions of record that his blood disorder 
is associated with his periods of active service.  His lay 
contentions, however, are insufficient to supplement the well 
grounded requirement of competent medical evidence of a nexus 
between his blood disorder and his period(s) of active 
service.  Grottveit, 5 Vet.App. at 93.  Accordingly, his 
claim for service connection for a blood disorder on a direct 
basis, as secondary to exposure to Agent Orange, or 
alternatively, as a manifestation of an undiagnosed illness 
must be denied as not well grounded.  See Edenfield, 8 
Vet.App. 384 (1996) (en banc).

XIV.  Service connection - liver disorder

Finally, the Board addresses the appellant's claim for 
service connection for liver disorder on a direct basis, as 
secondary to exposure to Agent Orange, or alternatively, as a 
manifestation of an undiagnosed illness.  Apparently, the 
appellant bases this claim upon the June 1989 letter by the 
American Red Cross which alerted him to findings of increased 
levels of ALT in his blood.  According to that letter, 
increased levels of ALT could be associated with non- A 
and/or non- B hepatitis.

Review of the medical evidence of record does not establish 
the existence of a liver disorder which has been clinically 
diagnosed.  Certainly, the appellant has not been diagnosed 
with a presumptive disease associated with exposure to Agent 
Orange.  See 38 C.F.R. § 3.309 (1999).  As indicated above, 
his increased levels of ALT were first manifested prior to 
his service in the Persian Gulf and, therefore, could not be 
attributable to his service in Southwest Asia.  Due to the 
absence of a current disability as provided by a medical 
diagnosis, he has failed to present a valid claim.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).  His claim, accordingly, 
must be denied as not well grounded.

X.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to the claims for 
service connection for chest pain, neck disability, a blood 
disorder and a liver disorder.  In this respect, the RO has 
issued both SOC's and SSOC's which have notified him of the 
reasons and basis for the denial of his claims.  
Additionally, the RO has obtained all available treatment 
records identified by him as relevant to his claim.  The 
Board discerns no additional sources of relevant information 
which may be obtainable concerning the present claims.  
Accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).

ORDER

The claim of entitlement to service connection for right 
shoulder disability is well grounded.  To this extent only, 
the appeal is granted.

The claim of entitlement to service connection for bilateral 
knee disability is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for chest pain 
on a direct basis, or alternatively, as a manifestation of an 
undiagnosed illness is denied as not well grounded.

The claim of entitlement to service connection for neck 
disability is denied as not well grounded.

The claim for service connection for folliculitis, tinea 
cruris, pseudofolliculitis barbae and alopecia areata is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a blood 
disorder, to include anemia and leukopenia, on a direct 
basis, as secondary to exposure to Agent Orange, or 
alternatively, as a manifestation of an undiagnosed illness 
is denied as not well grounded.

The claim of entitlement to service connection for a liver 
disorder on a direct basis, as secondary to exposure to Agent 
Orange, or alternatively, as a manifestation of an 
undiagnosed illness is denied as not well grounded.


REMAND

As the claims of entitlement to service connection for right 
shoulder disability, bilateral knee disability and skin 
disorder are well grounded, VA may undertake development to 
assist the appellant in developing facts pertinent to his 
claims.  See Morton, 12 Vet.App. at 486 (1999).  As indicated 
above, the Board is of the opinion that VA orthopedic 
examination is necessary in order to reconcile the 
conflicting diagnoses pertaining to the appellant's right 
shoulder and bilateral knee disabilities.  Furthermore, VA 
dermatology examination is necessary in order to clarify and 
reconcile the conflicting evidence regarding the nature and 
etiology of the appellant's various skin disorders.  Finally, 
the RO should attempt to verify the dates and type of 
military service that the appellant performed from the time 
period from 1972 to 1989.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain all records of the appellant's current VA 
and private medical treatment.

2.  The RO should verify the appellant's dates of 
inactive and active duty during the time period 
from 1972 to 1989 with specific attention 
addressed to his active duty status on August 
1981, May 1984, September 1986 and September 1988.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his right shoulder and bilateral knee 
disabilities.  The examiner should review the 
contents of the claims file and obtain relevant 
history from the appellant.  Following the 
examination, the examiner should express opinion 
on the following questions:  (1) What is the 
diagnosis, or diagnoses, of the appellant's right 
shoulder disability? (2) Is it at least as likely 
as not that his right shoulder disability, if 
existent, had its onset in service, or 
alternatively, was caused by injury treated in 
service? (3) What is the diagnosis, or diagnoses, 
of the appellant's right and left knee disability? 
and (4) Is it at least as likely as not that his 
right and/or left knee disability, if existent, 
had its onset in service, or alternatively, was 
caused by injury treated in service?  The claims 
folder and a copy of this remand should be made 
available to the examiner.

The appellant should also be scheduled for a VA 
examination by a dermatology specialist for the 
purpose of determining the nature and etiology of 
his various skin disorders.  The examiner is 
requested to obtain a detailed history as to his 
various skin disorders.  Following examination of 
the appellant, the dermatologist should express 
opinions on the following questions:  (1) What is 
the diagnosis, or diagnoses, of the appellant's 
various skin disorders? (2) Is it at least as 
likely as not that the appellant currently 
manifests chronic disorder(s) which were first 
manifested or treated during his first period of 
active service? and/or 3) Is it at least as likely 
as not that the appellant currently manifests 
chronic disorder(s) which were first manifested or 
treated, or alternatively, aggravated during the 
subsequent period of active service or during a 
subsequent period of active duty for training?  
The reasoning which forms the basis of the opinion 
should be set forth.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination(s) without good cause, his original 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for right shoulder 
disability, bilateral knee disability and skin 
disorders on the merits with consideration given 
to all of the evidence of record and any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which an NOD has been filed, remains denied, the 
appellant and his representative should be 
furnished an SSOC and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



